DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt et al (US 2009/0044933 A1) in view of Ruan et al (US 2014/0272458 A1).
As to claim 1, Rolt discloses a method of electroforming a heat exchanger (Abstract), the method comprising: providing a conductive surface of a mandrel shaped as at least a portion of the heat exchanger ([0006], [0018]); electroforming the heat exchanger onto the conductive surface of the mandrel (Abstract [0018], [0019]); and removing the mandrel from the electroformed heat exchanger ([0020]). Rolt discloses formation of mandrels with smooth surfaces ([0065])
	Ruan fails to explicitly disclose polishing a conductive surface of the mandrel.
	Ruan discloses polishing a conductive mandrel before electroplating ([0099]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Rolt because it reduces the surface roughness and reduces the number of defects (Ruan [0099]).

As to claims 4 and 5, Rolt fails to explicitly disclose activating the mandrel to reduce contaminants.
	Ruan discloses activating conductive surface to remove contaminants ([0096], [0097], [0100] “cleaning”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an activation process to remove contaminants as taught by Ruan in the method of Rolt in order to clean and prepare the surface for deposition (Ruan [0096]-[0100]).

As to claim 8, Rolt further discloses attaching a manifold component to the mandrel ([0045], [0052], [0053]).

As to claim 9, Rolt discloses metalizing the mandrel to form the conductive surface prior to polishing the conductive surface (inherent to using a conductive substance for the mandrel as cited above).

As to claim 10, Rolt discloses forming the mandrel to shape to at least the portion of the heat exchanger prior to metalizing the mandrel ([0041] “The mandrels may be manufactured of an electrically conductive material, or be given an electrically conductive coating. This conductive coating can be applied by known means, such as dipping, spraying, vacuum coating or electro less plating. Optionally certain areas of each mandrel, or of an electrically conductive coating on the mandrel, may be stopped off with an electrically insulating layer or coating in order to leave functional openings in the electro formed shell.”).

Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves JR et al (US 2019/0033020 A1) in view of Ruan et al (US 2014/0272458 A1).
As to claim 1, Twelves discloses a method of electroforming a heat exchanger (Title/ Abstract), the method comprising: providing a mandrel shaped as at least a portion of the heat exchanger (Fig. 2 #22 [0010]), electroforming the heat exchanger onto the mandrel ([0011]); and removing the mandrel from the electroformed heat exchanger ([0013]). 
	Twelves fails to explicitly disclose providing a conductive surface and polishing a conductive surface of the mandrel.
	Ruan discloses using a conductive material on the mandrel to enable electroplating ad promote removal of the deposit after plating ([0118] [0119]) and polishing a conductive mandrel before electroplating ([0099]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly used a conductive surface on the mandrel and to polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Twelves because it reduces the surface roughness and reduces the number of defects (Ruan [0099]) and to provide the expected result of enabling electroplating thereon via the conductive surface.


As to claim 3, Twelves Jr discloses a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.

As to claims 4 and 5, Twelves fails to explicitly disclose activating the mandrel to reduce contaminants.
	Ruan discloses activating conductive surface to remove contaminants ([0096], [0097], [0100] “cleaning”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an activation process to remove contaminants as taught by Ruan in the method of Twelves in order to clean and prepare the surface for deposition (Ruan [0096]-[0100]).

As to claim 8, Twelves further discloses attaching a manifold component to the mandrel (#14).

As to claim 9, Twelves discloses metalizing the mandrel to form the conductive surface prior to polishing the conductive surface (inherent to using a conductive substance for the mandrel as cited above).

As to claim 10, Twelves discloses forming the mandrel to shape to at least the portion of the heat exchanger prior to metalizing the mandrel (See Fig. 2 [0010]).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, as applied to claim 1 above, and further in view of Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 2, Rolt, as modified by Ruan, fails to explicitly disclose wherein polishing the conductive surface smooths the conductive surface roughness (rms) to less than 32 microinches (0.81 micrometers).
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Rolt, as modified by Ruan, provides a submicron RMS as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as modified by Ruan, as applied to claim 1 above, and further in view of Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 2, Twelves, as modified by Ruan, fails to explicitly disclose wherein polishing the conductive surface smooths the conductive surface roughness (rms) to less than 32 microinches (0.81 micrometers).
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Twelves, as modified by Ruan, provides a submicron RMS as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, Morales, and Borner, as applied to claim 1 above, and further in view of Twelves JR et al (US 2019/0033020 A1).
As to claim 3, Rolt, as modified by Ruan, Morales, and Borner, fails to explicitly disclose the thickness of the wall of less than 4 mil (=0.004 in)
	Twelves Jr discloses a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a recognized wall thickness as taught by Twelves JR in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to provided a thin walled heat exchanger component with a thermal transfer structure ([0002] Twelves JR) using a recognized wall thickness in providing an expected result of a heat exchanger. See MPEP 2144.07.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, as applied to claim 1 above, and further in view of Bushby et al (US 2020/0165736 A1).
As to claims 6 and 7, Rolt, as modified by Ruan, fails to explicitly disclose treating the heat exchanger includes treating the inner surfaces with an etchant.
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Rolt, as modified by Ruan, in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as modified by Ruan, as applied to claim 1 above, and further in view of Bushby et al (US 2020/0165736 A1).
As to claims 6 and 7, Twelves, as modified by Ruan, fails to explicitly disclose treating the heat exchanger includes treating the inner surfaces with an etchant.
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Twelves, as modified by Ruan, in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).

Claims 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rolt et al (US 2009/0044933 A1) in view of Ruan et al (US 2014/0272458 A1), Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 11, Rolt discloses a method of electroforming a heat exchanger (Abstract), the method comprising: providing a conductive surface of a mandrel shaped as at least a portion of the heat exchanger ([0006], [0018]); electroforming the heat exchanger onto the conductive surface of the mandrel (Abstract [0018], [0019]); and removing the mandrel from the electroformed heat exchanger to expose a new surface of the component previously bordered by the mandrel ([0020]). Rolt discloses formation of mandrels with smooth surfaces ([0065])
	Ruan fails to explicitly disclose polishing a conductive surface of the mandrel.
	Ruan discloses polishing a conductive mandrel before electroplating ([0099]).
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18). Morales explicitly notes that the resultant layer deposited takes on the roughness of the mandrel (Abstract)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Rolt because it reduces the surface roughness and reduces the number of defects (Ruan [0099]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Rolt, as modified by Ruan, provides a submicron RMS of the as formed new surface of the component as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

As to claims 14, Rolt fails to explicitly disclose activating the mandrel to reduce contaminants.
	Ruan discloses activating conductive surface to remove contaminants ([0096], [0097], [0100] “cleaning”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an activation process to remove contaminants as taught by Ruan in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to clean and prepare the surface for deposition (Ruan [0096]-[0100]).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as in view of Ruan, Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 11, Twelves discloses a method of electroforming a heat exchanger (Title/ Abstract), the method comprising: providing a mandrel shaped as at least a portion of the heat exchanger (Fig. 2 #22 [0010]), electroforming the heat exchanger onto the mandrel ([0011]); and removing the mandrel from the electroformed heat exchanger ([0013]). 
	Twelves fails to explicitly disclose providing a conductive surface and polishing a conductive surface of the mandrel.
	Ruan discloses using a conductive material on the mandrel to enable electroplating ad promote removal of the deposit after plating ([0118] [0119]) and polishing a conductive mandrel before electroplating ([0099]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly used a conductive surface on the mandrel and to polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Twelves because it reduces the surface roughness and reduces the number of defects (Ruan [0099]) and to provide the expected result of enabling electroplating thereon via the conductive surface.
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Twelves, as modified by Ruan, provides a submicron RMS as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

As to claim 12, Twelves Jr discloses a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.

As to claim 14, Twelves fails to explicitly disclose activating the mandrel to reduce contaminants.
	Ruan discloses activating conductive surface to remove contaminants ([0096], [0097], [0100] “cleaning”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an activation process to remove contaminants as taught by Ruan in the method of Twelves in order to clean and prepare the surface for deposition (Ruan [0096]-[0100]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as modified by Ruan, Morales, and Borner, and further in view of Bushby et al (US 2020/0165736 A1).
As to claims 13, Twelves, as modified by Ruan, Morales, and Borner, fails to explicitly disclose treating the heat exchanger includes treating the inner surfaces with an etchant.
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Twelves, as modified by Ruan, Morales, and Borner,in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, Morales, and Borner, as applied to claim 11 above, and further in view of Twelves JR et al (US 2019/0033020 A1).
As to claim 12, Rolt, as modified by Ruan, Morales, and Borner, fails to explicitly disclose the thickness of the wall of less than 4 mil (=0.004 in)
	Twelves Jr discloses a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a recognized wall thickness as taught by Twelves JR in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to provided a thin walled heat exchanger component with a thermal transfer structure ([0002] Twelves JR) using a recognized wall thickness in providing an expected result of a heat exchanger. See MPEP 2144.07.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, Morales, and Borner, as applied to claim 11 above, and further in view of Bushby et al (US 2020/0165736 A1).
As to claims 13, Rolt, as modified by Ruan, Morales, and Borner, fails to explicitly disclose treating the heat exchanger includes treating the inner surfaces with an etchant.
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, Morales, and Borner, as applied to claim 11 above, and further in view of Erb (US 5,352,266 A0
As to claims 15, Rolt, as modified by Ruan, Morales, and Borner, discloses minimizing porosity in the nickel deposit ([0043]) yet fails to explicitly disclose the specific pososity.
	Erb discloses a nickel deposit (title) formed with no porosity (col. 4 lines 25-30)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formed a nickel/chromium/phosphorus deposit with no porosity as taught by Erb in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to provide a nickel deposit as disclosed in Rolt with a reduces, i.e. no, porosity as required in Rolt which provides improves microstructural properties to provide hard wear resistant coatings (col. 5 lines 7-9).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as modified by Ruan, Morales, and Borner, as applied to claim 11 above, and further in view of Erb (US 5,352,266 A0
As to claims 15, Twelves, as modified by Ruan, Morales, and Borner fails to explicitly disclose the specific pososity.
	Erb discloses a nickel deposit (title) formed with no porosity (col. 4 lines 25-30)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to formed a nickel/chromium/phosphorus deposit with no porosity as taught by Erb in the method of Twelves, as modified by Ruan, Morales, and Borner,in order to provide a nickel deposit as disclosed in Rolt with a reduces, i.e. no, porosity as required in Rolt which provides improves microstructural properties to provide hard wear resistant coatings (col. 5 lines 7-9).

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt et al (US 2009/0044933 A1) in view of  Bushby et al (US 2020/0165736 A1), and Twelves JR et al (US 2019/0033020 A1).
As to claim 16 and 20, Rolt discloses a method of electroforming a heat exchanger (Abstract), the method comprising: providing a conductive surface of a mandrel shaped as at least a portion of the heat exchanger ([0006], [0018]); electroforming the heat exchanger onto the conductive surface of the mandrel (Abstract [0018], [0019]); and removing the mandrel from the electroformed heat exchanger ([0020]). Rolt discloses formation of mandrels with smooth surfaces ([0065]). 
	Rolt fails to disclose the wall thickness and treating the electroformed heat exchanger to remove any remaining conductive coating.
	Twelves Jr discloses a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a recognized wall thickness as taught by Twelves JR in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to provided a thin walled heat exchanger component with a thermal transfer structure ([0002] Twelves JR) using a recognized wall thickness in providing an expected result of a heat exchanger. See MPEP 2144.07.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).

As to claim 19, Rolt discloses wherein electroforming further includes forming a monolithic, unitary heat exchanger including a first manifold, a second manifold, and a set of tubes coupling the first manifold to the second manifold. (See annotation below [0053]).
	
    PNG
    media_image1.png
    882
    661
    media_image1.png
    Greyscale



Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Twelves in view of Ruan and Bushby et al (US 2020/0165736 A1).
As to claim 16, 17, and 20, Twelves discloses a method of electroforming a heat exchanger (Title/ Abstract), the method comprising: providing a removable shaped as at least a portion of the heat exchanger (Fig. 2 #22 [0010]), electroforming the heat exchanger onto the mandrel ([0011]); and removing the mandrel from the electroformed heat exchanger ([0013]) and
	a wall thickness of 0.003-.010 in, as low as 0.0005 in ([0014]) which overlaps the instantly claimed range.
	Twelves fails to explicitly disclose treating the electroformed heat exchanger to remove any remaining conductive coating.
	Ruan discloses using a conductive material on the mandrel to enable electroplating ad promote removal of the deposit after plating ([0118] [0119]) and polishing a conductive mandrel before electroplating ([0099]).
	Bushby discloses using an etchant to remove any undesired material once the mandrel is removed ([0096] [0118]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly used a conductive surface on the mandrel and to polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Twelves because it reduces the surface roughness and reduces the number of defects (Ruan [0099]) and to provide the expected result of enabling electroplating thereon via the conductive surface.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a recognized wall thickness as taught by Twelves JR in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to provided a thin walled heat exchanger component with a thermal transfer structure ([0002] Twelves JR) using a recognized wall thickness in providing an expected result of a heat exchanger. See MPEP 2144.07.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have treated the inside of the heat exchanger with an etchant after the mandrel was removed as taught by Bushby in the method of Rolt, as modified by Ruan, Morales, and Borner, in order to remove any undesired material on the interior of the finished product (Bushby [0096] [0118]).


As to claim 19, Twelves discloses wherein electroforming further includes forming a monolithic, unitary heat exchanger including a first manifold (#14), a second manifold (#16), and a set of tubes coupling the first manifold to the second manifold. (#12).


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Busby and Twelves, JR, as applied to claim 16, in further view of Ruan et al (US 2014/0272458 A1).
As to claim 17, Rolt, as modified by Busby and Twelves, JR, fails to explicitly disclose polishing a conductive surface of the mandrel.
	Ruan discloses polishing a conductive mandrel before electroplating ([0099]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished a conductive surface of the mandrel before plating as taught by Ruan in the method of Rolt, as modified by Busby and Twelves, JR, because it reduces the surface roughness and reduces the number of defects (Ruan [0099]).


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rolt, as modified by Ruan, Busby, and Twelves, JR, as applied to claim 17 above, and further in view of Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 18, Rolt, as modified by Ruan, Busby, and Twelves, JR, fails to explicitly disclose wherein polishing the conductive surface smooths the conductive surface roughness (rms) to less than 32 microinches (0.81 micrometers).
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Rolt, as modified by Ruan, Busby, and Twelves, JR, provides a submicron RMS as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Twelves, as modified by Ruan, and Busby, as applied to claim 17 above, and further in view of Morales (US 6,346,030 B1) and Borner et al (US 4,147,597).
As to claim 18, Twelves, as modified by Ruan, and Busby, fails to explicitly disclose wherein polishing the conductive surface smooths the conductive surface roughness (rms) to less than 32 microinches (0.81 micrometers).
	Morales discloses polishing a mandrel to a submicron RMS to facilitate easy removal from the as formed structural material (col. 2 lines 30-36). Borner discloses optimizing the surface roughness to enable removal of a deposit from the mandrel (col. 1 lines 55-60, col. 2 lines 16-18).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have polished the Mandrel in Rolt, as modified by Twelves, as modified by Ruan, and Busby, provides a submicron RMS as taught by Morales and Borner in order to optimize the roughness of the mandrel to ensure ease of removal of the plating layers and provide a smooth surface on the as formed layers (see citations above to Morales and Borner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795